NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VALENTINO SOLIS,                                No. 16-56260

                Plaintiff-Appellant,            D.C. No. 5:15-cv-01005-PSG-JEM

 v.
                                                MEMORANDUM*
WEST VALLEY DETENTION CENTER,
Watch Commander, in his/her capacity; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      California state prisoner Valentino Solis appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C.

§ 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order)

(dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

      The district court properly dismissed Solis’s claims against West Valley

Detention Center and High Desert Detention Center because Solis failed to allege

facts sufficient to show that an official policy or custom deprived him of his

constitutional rights. See Castro v. County of Los Angeles, 833 F.3d 1060, 1073

(9th Cir. 2016) (“In order to establish municipal liability, a plaintiff must show that

a ‘policy or custom’ led to the plaintiff’s injury” (citation and internal quotation

marks omitted)).

      The district court properly dismissed Solis’s deliberate indifference claim

arising from treatment while Solis was a pretrial detainee at High Desert Detention

Center because, under any applicable standard, Solis failed to allege facts sufficient

to show that defendant knew of and disregarded an excessive risk to Solis’s health.

See Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (“A prison official acts

with deliberate indifference . . . only if the [prison official] knows of and

disregards an excessive risk to inmate health and safety”); Lolli v. County of

Orange, 351 F.3d 410, 419 (9th Cir. 2003) (pretrial detainee’s claim of medical

deliberate indifference is analyzed under the Fourteenth Amendment Due Process

Clause rather than under the Eighth Amendment, but same standards apply); cf.


                                           2                                     16-56260
Castro, 833 F.3d at 1067-71 (setting forth elements of Fourteenth Amendment

failure-to-protect claim by pretrial detainee).

      The district court properly dismissed Solis’s failure-to-protect claim arising

from the conduct of a classification officer at West Valley Detention Center

because Solis failed to allege facts sufficient to show that the defendant officer

knew of and disregarded an excessive risk to Solis’s safety. See Farmer v.

Brennan, 511 U.S. 825, 837 (1994) (a prison official is deliberately indifferent

only if he “knows of and disregards an excessive risk to inmate . . . safety”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Solis’s motion for appointment of counsel (Docket Entry No. 9) is denied.

      AFFIRMED.




                                           3                                      16-56260